UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT SIMON,

                                   Plaintiff,
                                                                    19-CV-10627 (CM)
                       -against-
                                                                ORDER OF DISMISSAL
 NEW YORK COMMON PANTRY, et al.,

                                   Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          By order dated January 3, 2020, the Court directed Plaintiff, within fifteen days, to

submit a completed request to proceed in forma pauperis (“IFP application”) or pay the $400.00

in fees required to file a civil action in this Court. That order specified that failure to comply

would result in dismissal of the complaint. Plaintiff has not filed an IFP application or paid the

fees. Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

          The Clerk of Court is directed to mail this order to Plaintiff and note service on the

docket.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:      January 27, 2020
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge
